Citation Nr: 0307061	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  97-31 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for bloody stools as a 
manifestation of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 13, to February 
19, 1975, from January 1980 to January 1983, and from March 
1985 to July 1991.  The veteran served in the Southwest Asia 
Theater of Operations from September 1, 1990 to March 1991.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 decision by the 
RO which, in part, denied service connection for bloody 
stools as a manifestation of an undiagnosed illness.  A 
personal hearing at the RO was held in March 1998.  The Board 
remanded the issue to the RO for additional development in 
April 1999.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  

3.  The veteran is not shown to have a disability manifested 
by bloody stools at present which is attributable to an 
undiagnosed illness.  


CONCLUSION OF LAW

The veteran does not have a disability manifested by bloody 
stools which was incurred in or aggravated by service or due 
to undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 and 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

As a general rule, the change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  In this case, the veteran has been given every 
opportunity to provide evidence to support his claim, and all 
notification and development actions needed to render a fair 
decision on this issue has been accomplished.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Through past actions 
of the VA, the veteran was informed of what evidence he was 
expected to provide VA and of the type of evidence needed to 
establish entitlement.  The veteran was advised of the 
evidence that had already been obtained in the Statement of 
the Case (SOC) issued in October 1997, and in a Supplemental 
Statement of the Case (SSOC) issued in November 2002.  The 
veteran's claims file was reviewed by VA physician in March 
2002 for the specific purpose of determining the nature and 
etiology his bloody stools.  The veteran also testified 
before a hearing officer at the RO in March 1998.  All 
pertinent records from VA have been obtained and associated 
with the claims file.  The veteran testified that he received 
all medical treatment from the VA and has not alleged the 
presence of any additional available evidence which would be 
pertinent to his claim.  

Additionally, the veteran was notified of his rights under 
VCAA by the RO in June 2001.  He was notified of VA's duty to 
assist under the newly enacted legislation and of the 
evidence obtained, and that he could submit additional 
evidence.  He was also provided the revised regulations 
pertaining to VA's duty to assist.  

Factual Background 

The service medical records show that the veteran was seen 
for hemorrhoids on several occasion in service beginning in 
1981.  In July 1982, he was seen for complaints of abdominal 
pain and diarrhea of sudden onset.  Gastroenteritis was 
diagnosed.  In April 1987, he was noted to have 3 thrombosed 
hemorrhoids.  In March 1988, he complained of nausea, 
abdominal cramps and rectal bleeding.  Objectively, he was 
guaiac positive.  There was no stool or rectal bleeding.  In 
June 1990, he complained of hemorrhoids of one weeks' 
duration.  In August 1990, he complained of cramps.  The 
assessment was abdominal cramping due to fluid dehydration.  
In April 1991, he complained of abdominal pain.  The 
assessment was stomach cramps.  In June 1991, the veteran 
reported rectal bleeding for the previous five days and said 
that he noticed blood "flow" after every stool.  He also 
reported diarrhea for five days and a lot of stomach pains.  
On examination, there were blood spots on his shorts, but no 
blood on rectal examination and no hemorrhoids were present.  
The impression was rule out ulcerative colitis or a parasite 
infestation.  He was seen for follow-up a couple of weeks 
later and reported improved symptoms, but said that blood was 
still present in his stools.  At that time, the veteran 
reported a two year history of blood in his stools.  Physical 
examination was normal.  The assessment was abdominal pain 
secondary to alcohol intake.  Upper gastrointestinal (UGI) 
studies in July 1991 were negative for ulcers.  

When examined by VA in September 1991, the veteran reported 
an eight year history of hemorrhoids and occasional blood on 
tissue paper.  On external rectal examination there was no 
evidence of fissures, fistulous openings, or pruritus ani.  
Proctoscopic examination revealed one large and one small 
internal hemorrhoid, neither of which were bleeding at the 
time of the examination.  The impression included internal 
hemorrhoids.  

By rating action in December 1991, service connection was 
established for hemorrhoids, and a non-compensable evaluation 
was assigned, effective from July 18, 1991, the day following 
the veteran's discharge from service, based on evidence of 
treatment for hemorrhoids in service and confirmed evidence 
of non bleeding, asymptomatic hemorrhoids on VA examination 
immediately after discharge from service.  The veteran was 
notified of this decision and did not appeal.  

A claim of service connection for multiple disabilities as a 
manifestation of an undiagnosed illness was received in 
October 1996.  VA outpatient records associated with the 
claims file in March 1997, show that the veteran was seen on 
numerous occasion for various maladies, including alcohol 
abuse from 1992 to 1997.  In March 1994, the veteran reported 
that he had blood in his stools intermittently for the past 3 
years.  A progress noted in November 1994 showed a history of 
blood in his stools for over a year with negative colonoscopy 
and flexible sigmoidoscopy.  The assessment included BRBPR 
(bright red blood per rectum)- not documented in charts.  
Persistent rectal bleeding was also reported in May 1995.  In 
November 1997, he reported blood in his stools once every 
couple of weeks, lasting for a couple of days.

On VA stomach examination in March 1997, the veteran reported 
abdominal cramping since approximately 1995.  The examiner 
noted that an upper GI x-ray and barium enema in 1996 was 
normal.  The veteran's complaints of abdominal cramping was 
not accompanied by significant diarrhea, constipation, or 
other gastrointestinal symptoms.  He had a history of 
hemorrhoids and reported occasional episodes of minor 
bleeding on defection, which were attributed to the 
hemorrhoids.  Abdominal and genitourinary examination was 
essentially negative.  The diagnoses included normal 
abdominal examination.  

During a personal hearing held at the RO in March 1998, the 
veteran described his rectal bleeding as a "constant flow" 
of blood.  (T p.3).  He said that all of his treatment for 
this problem was either in service or by the VA, as he could 
not afford private medical attention.  He was seen by a field 
medic while serving in Southwest Asia, but was never 
hospitalized or treated by a doctor while overseas.  He 
complained that the service medical records for treatment in 
the field were not in his claims file.  He also said that no 
one ever told him the etiology of his rectal bleeding, only 
that it was not cancerous.  

In April 1999, the Board remanded the issue to the RO for 
additional development, to include a VA examination to 
determine the nature and etiology of the veteran's rectal 
bleeding.  

When examined by VA in August 1999, the veteran reported that 
the frequency of rectal bleeding was less since his discharge 
from service to about 3 times a month.  The last episode was 
one week earlier.  The blood was mixed with his stool and was 
not associated with any rectal pain.  The onset was 
spontaneous as was resolution.  The veteran denied any weight 
loss or change in his appetite or bowel habits.  On 
examination, there was no evidence of any external 
hemorrhoids, rectal mass, tenderness, or bleeding.  The 
assessment was rectal bleeding by history.  The veteran was 
referred for a sigmoidoscopy and colonoscopy.  

The veteran underwent hemorrhoid surgery and colonoscopy by 
VA in October 2001.  

On VA examination in March 2002, the veteran reported that he 
underwent colonoscopy and hemorrhoid surgery in October 2001, 
and that he has not had any rectal bleeding or bloody stools 
since then.  He denied any weight loss.  The examiner noted 
that the colonoscopy in October 2001 revealed a few medium 
scattered diverticula in the descending colon and moderate, 
no bleeding internal hemorrhoids in the sigmoid colon.  
Rectal examination was negative for any masses or bleeding.  
The diagnoses included diverticulosis of sigmoid and 
descending colon and internal hemorrhoid, status post 
infrared thermal coagulation with no evidence of persistent 
bleeding.  In an addendum in March 2002, the examiner 
indicated that he reviewed the entire claims file.  

Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(a) (2001).38 
U.S.C.A. §§ 1110, 1131 (West 1991).  

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2001 following such service.  38 U.S.C.A. § 1117 (West 1991); 
38 C.F.R. § 3.317 (2002).  Service connection may be granted 
when the evidence establishes: (1) that he or she is a 
Persian Gulf veteran; (2) who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of 38 C.F.R. 
§ 3.317; (3) which became manifest either during active 
military, naval or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and (4) 
that such symptomatology by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Hence, in the absence of 
proof of a present disability, there can be no valid claim 
for service connection.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, the evidence shows that the veteran's 
bloody stools have been associated with his hemorrhoids, for 
which service connection has already been established.  
Moreover, since he underwent infrared thermal coagulation of 
his internal hemorrhoids in October 2001, the veteran 
reported that he has not experienced any further bleeding.  

While the veteran contends that rectal bleeding is the result 
of an undiagnosed illness resulting from his being stationed 
in Southwest Asia during the Gulf War, a review of the 
service medical records clearly establishes the onset of the 
pathology several years prior to this event; furthermore, the 
bleeding has been attributed to an identifiable source.  

"Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran, 
as a layman, is not competent to provide an opinion regarding 
medical causation or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Accordingly, the Board must conclude that there is no 
competent medical evidence establishing that the veteran 
currently has a disability manifested by bloody stools.  As 
such, there is no basis to grant service connection.  See 
Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 144.  


ORDER

Service connection for bloody stools as a manifestation of an 
undiagnosed illness is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

